Citation Nr: 1622648	
Decision Date: 06/06/16    Archive Date: 06/21/16

DOCKET NO.  08-26 019	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an initial disability rating in excess of 20 percent for service-connected residuals of laminectomy and discectomy for herniated nucleus pulposus, L5-S1, with sciatica.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Saira Spicknall, Counsel



INTRODUCTION

The Veteran served on active duty from July 1985 to July 2005.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from August 2005 and December 2006 rating decisions of the Winston-Salem, North Carolina Department of Veterans Affairs (VA) Regional Office (RO).  The Atlanta, Georgia RO currently has jurisdiction over the case.  

The Veteran requested a Travel Board hearing in his August 2008 substantive appeals.  After several attempts to schedule the Veteran for a hearing, he was sent a letter in November 2011 informing him that he was scheduled for a Board hearing at the end of the month.  The Veteran failed to appear at the scheduled proceeding, he did not request to reschedule that hearing and he has not provided good cause for his failure to appear.  Accordingly, the Board will review his appeal as if he withdrew his hearing request.  See 38 C F R § 20 702(d) (2015).  

This case was previously remanded by the Board in May 2013 for additional development.  In a July 2013 rating decision, the RO granted the Veteran's claim for service connection for fatty liver, previously claimed as a liver disorder, thereby constituting a full grant of the benefits sought on appeal.  As this issue was granted in full it is not in appellate status before the Board and need not be addressed further.  The July 2013 rating decision also awarded an increased rating for service-connected residuals of laminectomy and discectomy for herniated nucleus pulposus, L5-S1, with sciatica, awarding 20 percent, effective August 1, 2005.  

This claim has been wholly processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  


FINDINGS OF FACT

1.  The Veteran in this case served on active duty from July 1985 to July 2005.

2.  On September 11, 2013, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
Nathaniel J. Doan
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


